Case 1:19-cv-00742-LPS Document 724 Filed 04/27/20 Page 1 of 6 PageID #: 56296



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


 CIRBA INC. (d/b/a DENSIFY)
 and CIRBA IP, INC.,

                          Plaintiffs,
                                                     C.A. No. 19-742-LPS
               v.
                                                     PUBLIC REDACTED VERSION
 VMWARE, INC.,                                       (Filed April 27, 2020)

                          Defendant.


       DEFENDANT VMWARE’S MOTION FOR LEAVE TO FILE A SUR-REPLY
         IN OPPOSITION TO CIRBA’S MOTION FOR POST-TRIAL RELIEF

       VMware moves this Court for leave to file a short sur-reply in opposition to Cirba’s

Motion for Post-Trial Relief (D.I. 604). Leave should be granted because (1) Cirba’s reply

attaches and relies upon two new declarations from Cirba’s experts, Vijay Madisetti and Jim

Bergman (D.I. 680; D.I. 682); and (2) VMware’s proposed 2-page sur-reply and supporting

declaration correct misstatements in Cirba’s untimely new declarations (Ex. A).

I.     CIRBA’S REPLY CONTAINS NEW DECLARATIONS FROM ITS EXPERTS

       Cirba filed its Reply Brief in Support of its Motion for Post-Trial Relief on April 14,

2020. (D.I. 679.) Cirba’s Reply Brief attaches new declarations from (i) its technical expert Dr.

Madisetti (D.I. 680) and (ii) its damages expert Mr. Bergman (D.I. 682).

       In his declaration, Dr. Madisetti describes his analysis of the new vSphere 7 product

released on April 2, 2020. (D.I. 680.) He further speculates about what he “believe[s]” to be

true of vSphere 7, including that: (1) “VMware can simply change the user interface to enable or

add the Compute Policies menu item” (D.I. 680 ¶ 6; see also id. ¶ 5); (2) “Compute Polices are

fully implemented and available in vSphere [7]” (id. ¶ 15; see also id. ¶ 9); and (3) “VMware can


                                                1
Case 1:19-cv-00742-LPS Document 724 Filed 04/27/20 Page 2 of 6 PageID #: 56297



easily provide access to the Compute Policies feature to its customer base through multiple

ways” (id. ¶ 18; see also id. ¶ 11). Relying on Dr. Madisetti’s new declaration, Cirba argues in

its Reply Brief that the “compute policies lie dormant in vSphere 7, temporarily disabled,” but

are “ready to be reenabled upon demand” and “coiled to strike.” (D.I. 679 at 1.) Cirba offered

none of these statements or analysis in its opening brief (D.I. 605) or its Notice of Subsequent

Development (D.I. 642), thereby depriving VMware of the opportunity to respond to them.

        Mr. Bergman’s declaration, too, contains new opinions and evidence to which VMware

has not had an opportunity to respond. These include: (1) accusing VMware’s expert, Paul

Meyer, of ignoring the jury verdict and the law (D.I. 682 ¶¶ 9, 14-19); (2) referencing new

evidence and offering new opinions for his theory that VMware would agree to give Cirba 100%

of its profits (id. ¶¶ 10, 20-22); and (3) asserting, for the first time, that calculating a royalty tied

to instances of infringement would be “impractical” (id. ¶¶ 11, 24-27).

II.     VMWARE’S PROPOSED SUR-REPLY ADDRESSES INCORRECT
        STATEMENTS IN CIRBA’S NEW DECLARATIONS

        D. Del. LR 7.1.2 provides that parties may submit additional papers after briefing is

complete with the Court’s approval. “A non-moving party always has the right to respond to

new arguments raised in a reply by requesting leave to file a sur-reply.” Catherine B. ex rel. B.B.

v. Del. Coll. Preparatory Acad., No. 16-806-CFC, 2019 WL 949204, at *5 (D. Del. Feb. 27,

2019) (citing Novartis AG v. Actavis, 243 F. Supp. 3d 534, 540 (D. Del. 2017)), vacated and

remanded on other grounds, No. 19-1649, 2020 WL 639249 (3d Cir. Feb. 11, 2020); see also St.

Clair Intellectual Prop. Consultants v. Samsung Elecs., 291 F.R.D. 75, 80 (D. Del. 2013) (“A

Court may grant leave to file a sur-reply if it responds to new evidence, facts, or arguments.”); D.

Del. LR 7.1.3 (c)(2).

        The Court should allow VMware to file the proposed sur-reply and Supplemental

                                                    2
Case 1:19-cv-00742-LPS Document 724 Filed 04/27/20 Page 3 of 6 PageID #: 56298



Declaration of Chandra Prathuri (Ex. A) to rebut Cirba’s new arguments and evidence submitted

for the first time in its Reply Brief. This would allow the Court to more “fully and fairly

evaluate” the merits of Cirba’s Motion for Post-Trial Relief. See St. Clair, 291 F.R.D. at 80

(allowing sur-reply to assess pending motion).

III.   LOCAL RULE 7.1.1 STATEMENT

       In accordance with D. Del. LR 7.1.1, on April 16, 2020, counsel for VMware contacted

counsel for Cirba in a reasonable effort to reach agreement regarding the matters set forth in this

motion. A telephonic meet and confer was held on April 17, 2020, including Delaware counsel

for both sides, but the parties were unable to reach agreement.




                                                 3
Case 1:19-cv-00742-LPS Document 724 Filed 04/27/20 Page 4 of 6 PageID #: 56299



 Dated: April 20, 2020                         YOUNG CONAWAY STARGATT &
                                               TAYLOR, LLP



 OF COUNSEL:

 Arturo J. González                            /s/ Anne Shea Gaza
 Michael A. Jacobs                             Anne Shea Gaza (No. 4093)
 Richard S. J. Hung                            Robert M. Vrana (No. 5666)
 MORRISON & FOERSTER LLP                       Samantha G. Wilson (No. 5816)
 425 Market Street                             Rodney Square
 San Francisco, CA 94105                       1000 North King Street
 (415) 268-7000                                Wilmington, DE 19801
 agonzalez@mofo.com
 mjacobs@mofo.com                              (302) 571-6600
 rhung@mofo.com                                agaza@ycst.com
                                               rvrana@ycst.com
 Deanne E. Maynard                             swilson@ycst.com
 Brian R. Matsui
 MORRISON & FOERSTER LLP                       Attorneys for VMware, Inc.
 2000 Pennsylvania Avenue, NW Suite 6000
 Washington, D.C. 20006
 (202) 887-1500
 dmaynard@mofo.com
 bmatsui@mofo.com

 Seth P. Waxman
 Thomas G. Saunders
 WILMER CUTLER PICKERING HALE
 AND DORR LLP
 1875 Pennsylvania Avenue, NW
 Washington, DC 20006
 (202) 663-6000
 seth.waxman@wilmerhale.com
 thomas.saunders@wilmerhale.com

 William F. Lee
 WILMER CUTLER PICKERING HALE
 AND DORR LLP
 60 State Street
 Boston, MA 02109
 (617) 526-6000
 william.lee@wilmerhale.com




                                           4
Case 1:19-cv-00742-LPS Document 724 Filed 04/27/20 Page 5 of 6 PageID #: 56300



                                  CERTIFICATE OF SERVICE


         I, Anne Shea Gaza, hereby certify that on April 27, 2020, I caused to be electronically

filed a true and correct copy of the foregoing document with the Clerk of the Court using

CM/ECF, which will send notification that such filing is available for viewing and downloading

to the following counsel of record:

                               Kenneth L. Dorsney, Esquire
                               Morris James LLP
                               500 Delaware Avenue, Suite 1500
                               Wilmington, DE 19801
                               kdorsney@morrisjames.com

                               Attorney for Plaintiffs/Counter-Defendants

         I further certify that on April 27, 2020, I caused the foregoing document to be served via

electronic mail upon the above-listed counsel and on the following:

                               Courtland L. Reichman, Esquire
                               Shawna L. Ballard, Esquire
                               Jennifer Estremera, Esquire
                               Michael G. Flanigan, Esquire
                               Joachim B. Steinberg, Esquire
                               Kate Falkenstien, Esquire
                               Ariel C. Green, Esquire
                               Reichman Jorgensen LLP
                               100 Marine Parkway, Suite 300
                               Redwood Shores, CA 94065

                               Sarah O. Jorgensen, Esquire
                               Reichman Jorgensen LLP
                               1201 West Peachtree Street, Suite 2300
                               Atlanta, GA 30309

                               Christine E. Lehman, Esquire
                               Reichman Jorgensen LLP
                               818 Connecticut Ave., N.W., Suite 850
                               Washington, DC 20006




24585493.1
Case 1:19-cv-00742-LPS Document 724 Filed 04/27/20 Page 6 of 6 PageID #: 56301



                        Jaime F. Cardenas-Navia, Esquire
                        Wesley Lanier White, Esquire
                        Khue V. Hoang, Esquire
                        Rahul Sarkar, Esquire
                        Reichman Jorgensen LLP
                        750 Third Avenue, Suite 2400
                        New York, NY 10017

                        RJ_densify@reichmanjorgensen.com

                        Gary J. Toman, Esquire
                        Weinberg Wheeler Hudgins Gunn & Dial
                        3344 Peachtree Road NE, Suite 2400
                        Atlanta, GA 30326
                        gtoman@wwhgd.com

                        Peter J. Ayers, Esquire
                        Law Office of Peter J. Ayers, PLLC
                        2200 Bowman Avenue
                        Austin, TX 78703
                        peter@ayersiplaw.com

                        Attorneys for Plaintiffs/Counter-Defendants


Dated: April 27, 2020                        YOUNG CONAWAY STARGATT &
                                             TAYLOR, LLP

                                             /s/ Anne Shea Gaza
                                             Anne Shea Gaza (No. 4093)
                                             Robert M. Vrana (No. 5666)
                                             Samantha G. Wilson (No. 5816)
                                             Rodney Square
                                             1000 N. King Street
                                             Wilmington, Delaware 19801
                                             agaza@ycst.com
                                             rvrana@ycst.com
                                             swilson@ycst.com

                                             Attorneys for VMware, Inc.




                                         2
24585493.1
